DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2016/0337561 to Park et al. (“Park”).
 	Regarding claim 1, Park teaches an image-sensor fixing structure comprising: 
an imaging optical system (optical system including lens 30 and filter 120); and 
an image sensor configured to receive light of an image formed by the imaging optical system (reference number 110 image sensor), 
wherein the image sensor has an imaging surface (Figure 3 shows the imaging surface of the image sensor 110) including: 
an effective region, in which light of an image formed by the imaging optical system is received (reference number 115 is a portion of image sensor 110 and is the effective pixel region for converting a photo image of a subject formed by the optical system into an electrical signal, see paragraph [0050]), and 
Figure 3 shows the peripheral region of reference number 110 that is outside, or around the edges of, the effective region 115), and 
wherein a body member holding the imaging optical system is fixed to the peripheral region (reference number 130 is a body member fixed to the peripheral region of image sensor 110 and holds the imaging optical system 120, see Figure 9). 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0191956 to Nomura (“Nomura”).
 	Regarding claim 2, Park teaches the image-sensor fixing structure according to claim 1, but is silent on the imaging optical system includes a full-circle fisheye lens having an image circle fitting within the imaging surface, and wherein the effective region is inside the image circle and the peripheral region is outside the image circle.
	Nomura teaches using a fisheye lens in the optical system (see paragraph [0026]) and teaches an effective region in Figure 6: a circular inside portion in which light is not blocked (see paragraph [0083]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Park with that of Nomura to use a fisheye lens having an image circle within the image surface to provide a device that can take images in all directions and increase the viewing range.
	Regarding claim 3, Park teaches the image-sensor fixing structure according to claim 2, wherein the imaging surface has a substantially rectangular shape, and wherein the imaging surface has four corners included in the peripheral region (Park teaches the imaging surface has a rectangular shape with four corners in the peripheral region of 110, as seen in Figure 3). 
 	Regarding claim 4, Park teaches the image-sensor fixing structure according to claim 1, while Park teaches the body member holds two side portions of a filter 120, on the sides using reference number 130 on each side, which is fixed to the peripheral region of imaging sensor 110, however Park teaches a filter instead of a prism.  Thus, Park does not teach the body member includes a prism frame holding a prism constituting the imaging optical system, wherein the prism frame includes a pair of sidewall portions holding two side surfaces of the prism, and wherein the pair of sidewall portions or a pair of holding members fixed to the pair of sidewall portions is fixed to the peripheral region of the imaging surface. 
	Nomura teaches that the optical element can include a prism, in addition to a filter (see paragraph [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Park with that of Nomura to replace or add to the filter, other optical elements including a prism to additionally manipulate incident light to fit the need of the imaging device.  
 	Claims 5-6 are rejected similarly to claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664